MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jan 16 2020, 6:25 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nelson J. Waller,                                        January 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2122
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1812-F5-396



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2122 | January 16, 2020                  Page 1 of 6
[1]   Nelson J. Waller appeals his convictions for two counts of dealing in cocaine or

      a narcotic drug as level 5 felonies. We affirm.


                                      Facts and Procedural History

[2]   Fort Wayne Police Detective Craig Wise began investigating narcotics in 1994

      and has been involved in thousands of such investigations, which include the

      use of confidential informants to conduct undercover controlled purchases.


[3]   On September 28, 2017, he made arrangements with a confidential informant

      (the “CI”) to conduct a controlled purchase at a gas station. Prior to the

      purchase, he searched the CI, fit him with a properly-working electronic

      transmitting device, provided him with $100, and drove him to the location. A

      white Malibu with a male black driver pulled into the gas station, the CI

      approached the vehicle, returned, and re-entered Detective Wise’s vehicle.

      After about five minutes, Waller arrived in a second white Malibu, parked one

      pump over from Detective Wise’s vehicle, and entered the gas station building

      while wearing a blue hoodie and tan pants. The CI followed Waller inside.

      The pair “just stepped inside” the door, and the CI handed Waller the money.

      Transcript Volume I at 50. Within sight of Detective Wise, who was listening

      to the transmission, Waller shared with the CI that, when he tried to enter the

      first white Malibu, he had “freaked out” Waller’s supplier, who Waller was

      meeting “to get it from.” Id. Waller instructed the CI to wait in Waller’s

      vehicle while he went “to go get into the other white Malibu.” Id. A few

      minutes later, Waller entered his vehicle and explained to the CI that he had

      wanted “to leave when he was in the door” and “go somewhere to cut it up”
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2122 | January 16, 2020   Page 2 of 6
      because he did not “really like to do this in the car.” Id. at 51. After exiting

      Waller’s vehicle, the CI returned to Detective Wise’s vehicle with a small

      plastic package containing fentanyl and placed it in a cup so that the detective

      did not have to touch it.


[4]   On October 10, 2017, Detective Wise met the CI, searched him to ensure he did

      not have any weapons, guns, money, or drugs, wired him with a properly-

      working electronic transmitting device, and provided him with $100 of

      prerecorded buy money. He drove the CI to a specified location. When they

      arrived, Waller stood beside a white Malibu. The CI met Waller in front of

      Detective Wise’s vehicle, Waller handed him a package containing fentanyl,

      and he gave Waller the money. The CI returned the package to Detective

      Wise, and they drove away.


[5]   The State charged Waller with two counts of dealing in cocaine or a narcotic

      drug as level 5 felonies. At the jury trial, Detective Wise testified to the use of

      confidential informants, explained controlled purchases, detailed the pre-

      purchase procedure of searching confidential informants for money and drugs

      and wiring them with electronic transmitting devices, and described the post-

      purchase process of receiving the drugs. He testified about the first controlled

      purchase and indicated that he knew about Waller’s comment to the CI after

      receiving the money because he was “listening on the seven radio, listening to

      the conversation.” Id. at 50. He indicated that the CI did not have any

      narcotics when he exited the vehicle, had narcotics when he re-entered it, and

      was in the line of sight while the electronic device was transmitting. He

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2122 | January 16, 2020   Page 3 of 6
      testified that he was listening to the transmission “while everything was going

      on.” Id. at 52. When asked how close the second white Malibu was to his

      vehicle, he stated “[f]rom me to you,” he indicated that he could clearly identify

      the male driving that vehicle, and he pointed to Waller when asked to point to

      the individual who sold drugs to the CI that day. Id. at 56. The court admitted

      an audio recording from the first controlled purchase as State’s Exhibit 1 and

      published it to the jury. It admitted the fentanyl purchased that day as State’s

      Exhibit 2, and the parties stipulated that it weighed .27 grams.


[6]   Detective Wise testified about the second controlled purchase, indicated that it

      occurred in the open and that he could see Waller through the front windshield,

      and when asked about the distance from where Waller stood to Detective

      Wise’s vehicle, stated “[a]bout where you are.” Id. at 60. He answered

      affirmatively when asked if he searched the CI and knew that the CI did not

      have any contraband on him and when asked if all the CI had on him was the

      $100 of prerecorded buy money. He testified that, after the controlled buy, the

      CI had a baggie of suspected fentanyl and did not have the money. The court

      admitted an audio recording from the second purchase as State’s Exhibit 3 and

      published it to the jury. It admitted the fentanyl purchased that day as State’s

      Exhibit 4, and the parties stipulated that it weighed .38 grams.


[7]   The jury found Waller guilty as charged, and the court sentenced him to five

      years, with two years suspended, for each count to be served concurrently.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2122 | January 16, 2020   Page 4 of 6
                                                    Discussion

[8]    The issue is whether the evidence is sufficient to sustain Waller’s convictions.

       When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. We look to the evidence and the reasonable

       inferences therefrom that support the verdict. Id. The conviction will be

       affirmed if there exists evidence of probative value from which a reasonable jury

       could find the defendant guilty beyond a reasonable doubt. Id.


[9]    Ind. Code § 35-48-4-1 provides that a person who “knowingly or intentionally .

       . . delivers . . . cocaine or a narcotic drug, pure or adulterated, classified in

       schedule I or II” commits dealing in cocaine or a narcotic drug, a level 5 felony.


[10]   Waller maintains that, absent the testimony of the CI that he delivered the

       drugs which were turned over to Detective Wise, there was not sufficient

       evidence to sustain his convictions. He contends that Detective Wise did not

       actually see any delivery take place despite his testimony that the October 10,

       2017 transaction occurred in front of his car as he was watching.


[11]   The State responds that the evidence of the properly conducted controlled buys

       was sufficient to prove Waller’s crimes without needing testimony from the

       confidential informant and that, in looking at the totality of the evidence,

       sufficient probative evidence existed by which a reasonable fact-finder could

       have found Waller guilty. It argues that, because the CI was under constant




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2122 | January 16, 2020   Page 5 of 6
       and complete surveillance, Detective Wise had first-hand knowledge of what he

       heard and observed while the transactions took place.


[12]   The record reveals that Detective Wise searched the CI before each controlled

       purchase to ensure that he did not have any contraband or narcotics. After

       meeting with Waller and providing him with prerecorded purchase money, the

       CI returned to Detective Wise with fentanyl on both occasions. As the

       controlled purchases were being conducted, the CI wore a properly-working

       electronic transmitting device and remained within Detective Wise’s sight.

       Detective Wise was able to see or hear him at all times. Based upon our review

       of the testimony and evidence as set out above and in the record, we conclude

       that the State presented evidence of a probative nature from which a trier of fact

       could find beyond a reasonable doubt that Waller dealt in cocaine or narcotic

       drugs.


[13]   For the foregoing reasons, we affirm Waller’s convictions.


[14]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2122 | January 16, 2020   Page 6 of 6